COURT OF APPEALS OF VIRGINIA


Present:   Judges Bray, Annunziata and Frank


JANICE KNIGHT
                                             MEMORANDUM OPINION *
v.   Record No. 1841-99-3                        PER CURIAM
                                              NOVEMBER 23, 1999
BEDFORD COUNTY DEPARTMENT
 OF SOCIAL SERVICES


                FROM THE CIRCUIT COURT OF BEDFORD COUNTY
                     J. Samuel Johnston, Jr., Judge

           (Carolyn H. Furrow, on brief), for appellant.

           (J. G. Overstreet, County Attorney, on
           brief), for appellee.

           (R. Louis Harrison, Jr.; Steven R. Grant, on
           brief), Guardians ad litem for the minor
           children.


     Janice Knight (Knight) appeals the decision of the circuit

court terminating her parental rights to her three children,

Glenna Renee Knight, Lizzie Leann Calloway, and Jerome Peaches

Calloway, Jr., all under the age of six.    On appeal, Knight

contends that (1) the evidence was insufficient to meet the

statutory requirements set out in Code § 16.1-283(C)(2); and (2)

her rights to due process were violated when the trial court

proceeded with the termination hearing despite her absence.     Upon

reviewing the record and briefs of the parties, we conclude that


     * Pursuant to Code § 17.1-413, recodifying Code
§ 17-116.010, this opinion is not designated for publication.
this appeal is without merit.   Accordingly, we summarily affirm

the decision of the trial court.   See Rule 5A:27.

      On appeal, under familiar principles, we view the evidence

and all reasonable inferences in the light most favorable to the

Bedford County Department of Social Services (DSS), the party

prevailing below.   See Martin v. Pittsylvania County Dep't of

Social Servs., 3 Va. App. 15, 20, 348 S.E.2d 13, 16 (1986).

"Where, as here, the court hears the evidence ore tenus, its

finding is entitled to great weight and will not be disturbed on

appeal unless plainly wrong or without evidence to support it."

Id.   "In matters of a child's welfare, trial courts are vested

with broad discretion in making the decisions necessary to guard

and to foster a child's best interests."   Logan v. Fairfax County

Dep't of Human Dev., 13 Va. App. 123, 128, 409 S.E.2d 460, 463

(1991) (citations omitted).

           When addressing matters concerning a child,
           including the termination of a parent's
           residual parental rights, the paramount
           consideration of a trial court is the
           child's best interests. On review, "[a]
           trial court is presumed to have thoroughly
           weighed all the evidence, considered the
           statutory requirements, and made its
           determination based on the child's best
           interests."

Id.

                       Code § 16.1-283(C)(2)

      The trial court found that the DSS presented clear and

convincing evidence sufficient to meet the requirements of Code


                                - 2 -
§ 16.1-283(C)(2) and that termination of Knight's parental rights

was in the best interests of her children.   "Code § 16.1-283

embodies 'the statutory scheme for the . . . termination of

residual parental rights in this Commonwealth' [which] . . .

'provides detailed procedures designed to protect the rights of

the parents and their child,' balancing their interests while

seeking to preserve the family."   Lecky v. Reed, 20 Va. App.

306, 311, 456 S.E.2d 538, 540 (1995) (citations omitted).

     Under Code § 16.1-283(C)(2), the parental rights of a parent

whose child is in foster care may be terminated if the court

finds by clear and convincing evidence that it is in the best

interests of the child and that:

          The parent . . ., without good cause, [has]
          been unwilling or unable within a reasonable
          period not to exceed twelve months from the
          date the child was placed in foster care to
          remedy substantially the conditions which
          led to or required continuation of the
          child's foster care placement,
          notwithstanding the reasonable and
          appropriate efforts of social, medical,
          mental health or other rehabilitative
          agencies to such end. Proof that the parent
          . . . without good cause, [has] failed or
          been unable to make substantial progress
          towards elimination of the conditions which
          led to or required continuation of the
          child's foster care placement in accordance
          with [her] obligations under and within the
          time limits or goals set forth in a foster
          care plan filed with the court or any other
          plan jointly designed and agreed to by the
          parent or parents and a public or private
          social, medical, mental health or other
          rehabilitative agency shall constitute prima
          facie evidence of this condition. The court
          shall take into consideration the prior

                              - 3 -
           efforts of such agencies to rehabilitate the
           parent . . . prior to the placement of the
           child in foster care. 1

     DSS became involved with Knight in the summer of 1997.      At

that time, Knight and the three children were living in a home

without running water or electricity.   The home also had lead in

the soil, exposing the children to lead poisoning.   At that

time, Knight needed assistance with transportation, finances,

and supervision of the children.   By November 1997, Jerome P.

Calloway (Calloway), the biological father of Lizzie and Jerome,

Jr., was living in the home, having been released from prison.

Knight reported abuse at the hands of Calloway and signed an

entrustment agreement placing her children in foster care.

Knight reported to DSS an incident in which Calloway held a

shotgun to her head and choked her in front of the children.

     In December 1997, Knight entered a program at Miriam's

House.   Program personnel reported that Knight did not make


     1
        The trial court found clear and convincing evidence
satisfied the requirement of Code § 16.1-283(C)(2) and
(C)(3)(b). Code § 16.1-283 was substantially revised effective
July 1, 1998, prior to the date the petitions for termination
were filed in the juvenile and domestic relations district
court. Under the revised statute, the provision formerly set
out in subsection (C)(3)(b) is incorporated in subsection
(C)(2). The revised provision is virtually unchanged from the
previous provision, except that parents must make "substantial
progress towards elimination of the conditions which led to or
required continuation of the child's foster care placement"
rather than only "reasonable progress." None of the parties
suggested on appeal that the trial court's reference to Code
§ 16.1-283(C)(3)(b) under the older version of the statute
affected the outcome of this case.


                               - 4 -
substantial progress, noting she failed to abide by the

program's rules and repeatedly failed to adequately supervise

her children.   The two older children showed signs of abuse,

including night terrors and exaggerated startle responses.    The

eldest child was not speaking, although she was over three years

old.   Program personnel reported that Knight's "interactions

with Miriam's House staff have been characterized by

dishonesty," noting particularly that Knight failed to disclose

her 1990 conviction for aggravated sexual battery of a

fourteen-year-old babysitter, which would have barred her

admission into the program without further investigation.

Knight left the program in January 1998, despite the fact that

the children were then placed in foster care and were no longer

with her.

       Calloway underwent an assessment under ARISE, which

indicated he needed an intensive treatment program.    He refused

to acknowledge any problem with drinking or drugs, although he

tested positive for cocaine.   He also indicated that he did not

care if he did not see the children until they were eighteen.

DSS told Knight that, in light of Calloway's failure to

acknowledge any problem with alcohol, her relationship with

Calloway impeded her ability to regain custody of the children.

Nonetheless, she elected to stay with Calloway.   They moved into

a new residence in June 1998, which did not have running water

until October 1998.

                                - 5 -
     Through DSS, Knight received intensive home-based

counseling and mentoring services designed to assist her as a

single parent, but demonstrated no ability to continue on her

own when those services were cut back.   Knight was encouraged to

attend AL-ANON, and to stay in contact with the Child Abuse

Prevention Center on a regular basis.    Knight did not do so.

She worked several jobs, but failed to hold one job for more

than a few months.   She failed to implement recommended changes

in her behavior or to contact available services.   Through her

decision to remain with Calloway, and the physically inadequate

and unhealthy home in which they lived, the children did not

have overnight visits so that she could implement parenting

skills she was shown.

     At trial, Knight admitted that DSS told her that Calloway

was a danger to her children.   She testified that she planned to

remain with Calloway.   She testified that, if she had custody of

the children, Calloway would leave the premises.    However,

Calloway testified that he would remain in the home for the next

year because he was being released on house arrest.

     The trial court found that Knight, without good cause, was

unwilling or unable to remedy substantially the conditions which

led to the children's foster care placement, for a period

exceeding twelve months.   The evidence indicated that Knight

received extensive services.    Significantly, however, she

refused to remove herself from the abusive relationship with

                                - 6 -
Calloway.   He refused any counseling.    Thus, the underlying

cause of the children's placement in foster care – the abusive

home environment – remained unchanged.     Knight remained

emotionally entangled in the relationship despite its effect on

her ability to have the children returned to her.     In light of

her past history of returning to Calloway, regardless of the

consequences, the trial court was entitled to place little

weight on her testimony that he would leave the home if she

regained custody.   Moreover, Calloway denied that he would leave

the home.

     The children were entitled to stability in their lives and

to an environment free from violence.     "It is clearly not in the

best interests of a child to spend a lengthy period of time

waiting to find out when, or even if, a parent will be capable

of resuming . . . responsibilities."      Kaywood v. Halifax Co.

Dep't of Soc. Servs., 10 Va. App. 535, 540, 394 S.E.2d 492, 495

(1990).   Because the record supports the finding of the trial

court that DSS presented clear and convincing evidence meeting

the statutory requirements of Code § 16.1-283(C)(2), we affirm

the trial court's decision to terminate Knight's parental

rights.

                            Due Process

     At the commencement of the termination proceeding at

2:00 p.m. on June 11, 1999, Knight's counsel notified the court

that Knight was not present, allegedly because "her ride would

                               - 7 -
not pick her up until three o'clock."   Knight's counsel

acknowledged that Knight knew about the hearing, both by letter

dated April 6 and from their meeting on May 17.   Knight's

counsel sought a delay, which the trial court denied.   Knight

appeared prior to the close of the evidence and was able to

testify in her own behalf.

     We find no merit in Knight's due process claim.

"Procedural due process guarantees a litigant the right to

reasonable notice and a meaningful opportunity to be heard."

Etheridge v. Medical Center Hospitals, 237 Va. 87, 97, 376

S.E.2d 525, 530 (1989).   Knight had both notice of the hearing

and an opportunity to be heard.   Whether she diligently

exercised that opportunity was strictly a matter under her own

control.    Knight's failure to appear, even if inadvertent,

cannot be attributed to the fault of anyone other than herself.

Knight's interests were represented, as her counsel was present

throughout the hearing.   We cannot say that Knight was denied

any due process by the trial court's refusal to delay the start

of the termination hearing.

     Accordingly, the decision of the circuit court is summarily

affirmed.

                                                           Affirmed.




                                - 8 -